In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-20-00281-CV
       ___________________________

   IN THE INTEREST OF C.V., A CHILD




   On Appeal from the 442nd District Court
           Denton County, Texas
        Trial Court No. 19-9668-393


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Pro se Appellant S.D. (Mother) attempts to appeal from the trial court’s

interlocutory order denying her plea to the jurisdiction. Appellee A.D. (Stepfather)

moves to dismiss this appeal for want of jurisdiction. The case is still pending in the

trial court. Because we do not have jurisdiction to entertain this interlocutory appeal,

we grant Stepfather’s motion and dismiss the appeal for want of jurisdiction.

      In her notice of appeal, Mother states that she is appealing from the trial

court’s “order for standing.” In that order, entitled “Order on Plea to the

Jurisdiction,” the trial court held that Stepfather had standing to bring the suit and

denied Mother’s plea to the jurisdiction. On November 5, 2020, Stepfather filed a

motion to dismiss Mother’s appeal in this court. In the motion, Stepfather contends

that because the case is still pending in the trial court and because Mother is not a

governmental unit, she cannot now appeal the denial of her plea to the jurisdiction.

Mother has not responded to the motion.

      We have appellate jurisdiction over appeals from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195, 200 (Tex. 2001). We also have appellate

jurisdiction over appeals from interlocutory orders that the Texas Legislature has

specified are appealable. Id. at 195; see, e.g., Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014. Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code allows

an appeal from an interlocutory order that grants or denies a governmental unit’s plea

to the jurisdiction. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8). Mother is not

                                           2
a governmental unit. See id.; In re I.C.D.N., No. 05-17-01426-CV, 2018 WL 580274, at

*1 (Tex. App.—Dallas Jan. 29, 2018, no pet.) (mem. op.); Clifton v. Burroughs, No. 2-

08-404-CV, 2008 WL 5401489, at *1 (Tex. App.—Fort Worth Dec. 23, 2008, no pet.)

(per curiam) (mem. op.).

      Because a governmental unit did not file the plea to the jurisdiction, the trial

court’s order denying the plea is not subject to interlocutory appeal. See Tex. Civ. Prac.

& Rem. Code Ann. § 51.014(a)(8); I.C.D.N., 2018 WL 580274, at *1; Clifton,

2008 WL 5401489, at *1. Accordingly, we grant Stepfather’s motion to dismiss, and

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                       Per Curiam

Delivered: December 3, 2020




                                            3